Citation Nr: 0700719	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-14 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed chronic 
obstructive pulmonary disease (COPD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1999 to 
December 2001 and February 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the RO in New Orleans, Louisiana.  Subsequently, the 
control of the veteran's claim file was transferred to the RO 
in Buffalo, New York.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a videoconference hearing in August 2005.  



FINDING OF FACT

The currently demonstrated COPD is shown as likely as not to 
have been clinically manifested during the veteran's period 
of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, her 
disability manifested by COPD is shown to be due to disease 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.300, 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board has considered this new legislation with regard to 
the matter on appeal.  Given the favorable action taken 
hereinbelow, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Generally a disability or death will not warrant service 
connection if it is the result of an injury or disease 
attributable to the veteran's use of tobacco products during 
service.  However, service connection is warranted if that 
disability or death is attributable to some other basis, 
other than the veteran's use of tobacco products during 
service; or that the disability became manifest or death 
occurred during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300.  

The Board notes that, during service, the veteran complained 
of respiratory symptoms such as chest pains and breathing 
problems.  The July and August 2003 service medical records 
and corresponding X-ray reports showed changes consistent 
with COPD.  The veteran was diagnosed with COPD.  The 
November 2003 separation examination report confirmed the 
veteran's diagnosed COPD.  

In a May 2004 lay statement and during her August 2005 Board 
hearing, the veteran explained that she was exposed to 
asbestos and other environmentally unsafe conditions while 
stationed at Fort Polk, Louisiana.  

During the recent hearing, the veteran further testified 
that, as a result of these conditions, she and others in her 
unit had started having problems with breathing and being 
able to sleep.  She added that she was tested by the doctors 
for all types of diseases, including cancer and asthma.  As a 
result of the symptoms she suffered, she was put on lighter 
duty.  

The veteran also testified that, before being stationed at 
Fort Polk, she never had any problems with her lungs or 
breathing.  She was able to complete her physical fitness 
tests without incident.  

Although not competent to diagnose a medical disability or 
render an opinion regarding its etiology, the veteran is 
certainly competent to report having symptoms related to her 
lungs and problems breathing.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

During a VA examination of May 2004, the examiner reported 
the veteran's history of exertional dyspnea.  The examiner 
noted that the chest x-ray studies revealed small bulla in 
right apex as well as hyperinflation of lung fields.  

Upon examination, the VA examiner noted the thoracic cage 
appears normal and lungs were clear to percussion and 
auscultation.  There was no evidence of cor pulmonale, 
pulmonary hypertension or restrictive disease.  The veteran 
was diagnosed with mild COPD and noted to be on inhalation 
therapy.  

During a VA examination of September 2004, the examiner 
related the veteran's reported history of exertional dyspnea.  
The veteran reported using inhalers to help treat her 
problems with breathing.  Further, she claimed having been 
incapacitated and requiring bed rest and treatment by a 
physician three times in the past 12 months.  

On examination, the veteran's chest was normal shape.  Breath 
sounds were good and clear to auscultation.  Her breath 
sounds were noted to be slightly bronchovesicular.  

There was no evidence of cor pulmonale, pulmonary 
hypertension or restrictive disease.  The chest x-ray results 
revealed an unremarkable bony thorax.  There was a possible 
granuloma in the left hilar region.  

The pulmonary function studies were a little less than 
normal.  Given the study findings, the veteran was diagnosed 
with chronic early stage I COPD.  

The examiner further noted that the veteran had a smoking 
history of 22 years at an average rate of one and one-half 
pack per day or a 33 pack year history of smoking.  The 
veteran was opined to have begun smoking at 17 years of age.  
The examiner stated that the veteran entered her first tour 
of duty with a 16 year history of smoking or a 24 pack year 
history of smoking.  

The veteran entered her second tour of duty with an estimated 
20 year history of smoking or 30 pack year history of 
smoking.  The examiner noted that the veteran was diagnosed 
with COPD in May 2003 after serving only three months of her 
second tour of active duty.  

The examiner stated that smoking accounts for 85-90% of all 
cases of COPD.  The veteran had no history of alpha-I 
antitrypsin deficiency, however, there was no record of 
testing for this factor.  Further the examiner did not know 
of any history of the veteran's exposure to other 
environmental risk factors other than smoking.  

The examiner explained that evidence of COPD could develop 
after smoking for about ten years or after a ten pack year 
history.  The examiner opined, at this rate, the veteran 
could have reached this level by age 24 based on a 10 pack 
year history; or by age 27 based on a history of smoking for 
ten years.  

The examiner stated that COPD could be relatively silent with 
only cough and sputum and normal findings on spirometry in 
stage 0, the at risk stage.  Stage I, mild COPD, is 
manifested by FEV-1 greater than 80% predicted and FEV-1/FVC 
less than 70% predicted.  The veteran was found to be at the 
early stage I.  

The examiner stated to reach Stage I level of COPD would 
certainly take longer than 3 months of her second tour of 
active duty.  Further it would take longer than four years 
from the time of entry of the veteran's first tour of duty to 
the time of diagnosis of COPD in May of 2003. 

The examiner thus concluded that it was most likely that 
smoking was the cause of the veteran's COPD that was already 
in progress in an early stage before her entry even to the 
first tour of duty.  The examiner opined that the veteran's 
COPD was most likely caused by cigarette smoking and most 
likely not caused by or the result of military service.  

The Board has carefully reviewed the record and notes that it 
clearly demonstrates a current diagnosis of COPD.  As noted, 
the VA examiner opined that the veteran's COPD was most 
likely caused by cigarette smoking.  

In 1993, VA's General Counsel held that direct service 
connection of an injury or disease due to tobacco use during 
active service may be established. VAOPGCPREC 2-93 (January 
13, 1993), 58 Fed. Reg. 42,756 (1993).  

In addition, VA's General Counsel held that service 
connection for a disability or death attributable to tobacco 
use subsequent to military service may be established on a 
secondary basis, depending upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  See 38 C.F.R. § 
3.310(a)VAOPGCPREC 19-97 (May 13, 1997), 62 Fed. Reg. 37,954 
(1997).  

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection on the basis that a disease or 
injury is attributable to the use of tobacco products during 
service.  38 C.F.R. § 3.300.  This provision applies to 
claims filed after June 9, 1998.  

However, this provision does allow for service connection if 
the disability or death is attributable to some other basis, 
other than the veteran's use of tobacco products during 
service, or that the disability became manifest or death 
occurred during service.  38 U.S.C.A. § 1103; 38 C.F.R. 
§ 3.300.  

The Board is aware that the veteran's claim was filed in 
April 2004.  Therefore, service connection could not be 
granted on the basis that the COPD was attributable to her 
use of tobacco products.  

However, the Board notes in this case that the claimed COPD 
as likely as not was shown to have been clinically present 
during her second tour of active duty.  

Thus, the Board finds the evidence to be in relative 
equipoise in showing that the currently demonstrated COPD 
disability was manifested during her period of service.  

By extending the benefit of the doubt to the veteran, service 
connection for COPD is warranted.  




ORDER

Service connection for COPD is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


